Citation Nr: 0507542	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Brother and Veteran's Friend


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1952 to December 1954.  
He also had subsequent periods of active duty for training 
and inactive duty training between March 1976 and February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a "nervous condition."

The Board remanded the claim in August 2003 for further 
development.

A June 1997 rating decision denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran did not 
file a timely appeal with regard to that decision.  
Accordingly, the issue of entitlement to service connection 
for PTSD is not addressed in this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a diagnosed acquired psychiatric disorder that 
had its origins during service, or for many years thereafter.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
November 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
October 1995, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in November 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing 
and testified before a hearing officer at a hearing held at 
the RO in June 1997.  He was afforded a VA examination.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records contain a June 1954 psychiatric note.  
Some evidence of resentment toward authority was noted, but 
no psychiatric diagnosis was made.  Service medical records 
do not otherwise reflect complaints, findings or treatment 
associated with psychiatric complaints.

An October 1996 VA examination report noted that the veteran 
reported flashbacks, difficulty handling stress and 
occasional depression.  The veteran noted he had only 
transient thoughts of suicide.  The veteran stated that he 
did not "see anybody because of his nerves."  The diagnosis 
was mixed personality disorder.

A hearing was held before a hearing officer at the RO in June 
1997.  The veteran testified that he did not receive any 
treatment for a nervous condition while on active duty.  The 
veteran stated that he started having flashbacks and 
nightmares six months to a year after he returned from Korea.  
He indicated that he had not received treatment for his 
complaints until recently.

A friend of the veteran's testified on his behalf at the June 
1997 hearing.  He stated that the veteran had difficulty 
maintaining his employment because of nervousness and 
flashbacks.

The veteran's brother, testifying at the June 1997 hearing, 
indicated that his brother has become forgetful and easily 
intimidated.  He stated that he changed after he came back 
from Korea.  The veteran's brother reported that his 
brother's mental health has deteriorated over the years.  His 
brother noted that part of the veteran's deterioration was 
due to the fact that he went through so much stress in Korea.

A June 1997 rating decision denied service connection for 
PTSD.  The veteran did not perfect an appeal with regard to 
that issue.

VA treatment records reporting the veteran's "problem list" 
noted that a diagnosis of anxiety disorder was entered in 
March 1998.  A diagnosis of depressive disorder was noted in 
July 1998.

An October 2002 VA treatment note indicated that the veteran 
was referred for a mental health assessment due to depression 
and anxiety.  The veteran reported occasionally dreaming 
about combat.  He also reported some insomnia.  The veteran 
gave a history of family stressors, which included a mother 
with Alzheimer's, a son who used drugs and alcohol and the 
death of his youngest son four years prior.  Under past 
psychiatric history, a remote history of alcohol abuse was 
reported.  The diagnosis was adjustment disorder with 
occasional depressed mood.

A January 2003 VA treatment note reported that the veteran's 
mother had died recently.  His physician noted that he did 
not meet the depression criteria, but seemed dysphoric.  The 
physician also indicated that the veteran had occasional 
recall of events from Korea, but he did not meet the post-
traumatic stress disorder (PTSD) criteria.

A February 2003 VA treatment note stated that the veteran 
complained of monthly episodes of depression.  The veteran 
reported his current family stressors, which included the 
death of his mother, the drug and alcohol abuse of his son 
and the death of his youngest son.  The diagnosis was 
adjustment disorder versus major depressive disorder.

A July 2003 VA treatment note reported symptoms and stressors 
consistent with previous treatment notes.  The diagnosis was 
bereavement, resolving.  The treatment note also indicated 
that the veteran had chronic, residual PTSD symptoms that 
were exacerbated by recent losses and stressors.

A VA treatment note dated later in July 2003 indicated that 
the veteran declined individual psychotherapy.  He reported 
he was satisfied with his progress in bereavement and stress 
management.  The veteran did indicate that he had a setback 
in recent weeks related to exacerbation of chronic and 
fluctuating financial, marital and family stressors.  The 
assessment was that the veteran's bereavement was resolving.  
The psychologist noted that the veteran had chronic stressors 
with adjustment difficulties.  He also noted that he 
suspected that the veteran had a personality trait of 
ambivalence.  He noted chronic, residual PTSD symptoms.  With 
regard to his assessment of the veteran's PTSD symptoms he 
noted that the veteran reported that he had sleep disruption 
since the "time of his combat experiences."  He reported 
that the veteran had "probably met full criteria for PTSD in 
the past although there are apparently residual/subclinical 
symptoms at this time that can be exacerbated by stress."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for a 
psychosis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Initially, the Board notes that the several of the veteran's 
VA treatment notes contain comments regarding residual 
symptoms of PTSD.  A June 1997 rating decision denied service 
connection for that specific disorder, and the veteran did 
not perfect an appeal with regard to that issue.  
Accordingly, as mentioned earlier, the issue of entitlement 
to service connection for PTSD is not currently before the 
Board and is not addressed in this decision.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record reflects several 
psychiatric diagnoses including major depressive disorder, an 
anxiety disorder, bereavement, an adjustment disorder and a 
personality disorder.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

Initially, the Board notes that personality disorders, such 
as diagnosed in the October 1996 VA examination report, are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c)(2004).  Accordingly, it is 
not an acquired psychiatric disorder for which service 
connection may be granted.

The question of whether any of the veteran's other diagnosis 
had their onset in or are otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
In this regard, there is no evidence linking any of the 
veteran's psychiatric disorders, currently properly subject 
to appropriate disposition in this case, to service.  The 
earliest clinical evidence of an acquired psychiatric 
disorder for which service connection may be granted is the 
VA treatment note reflecting that the veteran was first 
diagnosed with an anxiety disorder in March 1998, over forty 
years after service.  Moreover, there is no clinical evidence 
of record linking any of the veteran's current diagnoses to 
his period of active duty.  The sole indication of any 
inservice problems of an emotional or psychiatric nature was 
a reference to the veteran having problems with authority.  
In this regard, the VA treatment notes are also noted to 
associate the veteran's current psychiatric difficulties more 
closely with current stressors in his life.  In the absence 
of medical evidence associating an acquired psychiatric 
disorder with military service, service connection for such 
is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


